Title: James Carroll and Others to James Madison, 16 February 1834
From: Carroll, James,Drinkard, William R.,Clemmons, J. L.
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Franklin Hall
                                
                                 February 16th 1834
                            
                        
                        
                        As a body united in the name of the Franklin Literary Society of Randolph Macon College for our mutual
                            improvement and the promotion of literary knowledge—and considering honorary members highly accessary to the
                            accomplishment of these ends, we have taken the liberty to elect you as an honorary member of the above named Society. We
                            do assure you we shall feel ourselves highly honored by your accepting the appointment. Yours, Respectfully
                        
                            
                                James Carroll
                            Wm. R. DrinkardJ. L. Clemmons
                        Comtt.
                    